Citation Nr: 1207438	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-46 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to September 5, 2008, for the award of service connection for myositis ossificans of the right shoulder.  

(The issue of whether clear and unmistakable error is present in an April 7, 1983, Board decision which denied restoration of service connection for a right shoulder injury will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In September 2011, the Veteran testified via video before a Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an earlier effective date for the award of service connection for a right shoulder disability.  In the course of his appeal, he has alleged that VA erred in both severing his prior July 1981 award of service connection for a right shoulder injury, and in subsequently failing to restore service connection for this disability prior to September 2008.  Specifically, contentions raised by the Veteran in a June 2010 informal Decision Review Officer conference, a November 2010 VA Form 9, an August 2011 VA Form 646, and the September 2011 hearing testimony all suggest clear and unmistakable error (CUE) in prior VA actions.  As noted on the first page of this decision, the Board will consider in a separate decision the issue of whether CUE is present in an April 7, 1983, Board decision which denied restoration of service connection for a right shoulder injury.  Adjudication of that issue at this time is proper, because such questions are within the Board's original jurisdiction.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400 et seq.  

The Board also finds, however, that the Veteran has raised a claim of CUE in an August 2007 rating decision which declined to reopen his claim of service connection for a right shoulder disability.  As this issue has not yet been adjudicated by the RO, it may not be considered by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Additionally, because this claim is inextricably-intertwined with the pending claim for an earlier effective date, the latter claim is deferred pending adjudication of the aforementioned CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim of clear and unmistakable error (CUE) in the August 15, 2007 rating decision which found no new and material evidence had been submitted to reopen a claim of service connection for a right shoulder disability.  If and only if this issue is perfected for appellate review should it be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

